Citation Nr: 1502482	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-36 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder.

5.  Entitlement to service connection for seizures.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1980 to May 1983. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal of January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied service connection for bipolar disorder and seizures and confirmed and continued the previous denials of service connection for a head injury, memory loss and headaches on the basis that new and material evidence had not been submitted.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln, Nebraska RO in November 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a February 2013 decision, the Board reopened the Veteran's claims for service connection for a head injury, memory loss and headaches and denied the Veteran's claim for service connection for a head injury, memory loss, headaches, an acquired psychiatric disorder to include bipolar disorder and seizures.

The Veteran appealed the Board's February 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum decision, the Court vacated the Board's decision and remanded these matters to the Board for development and readjudication. 

The Board notes that the record indicates that the Veteran has been diagnosed with a number of psychiatric disorders by various health care providers, including bipolar disorder and mood disorder not otherwise specified (NOS).  The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will accordingly consider entitlement to service connection for any and all psychiatric disorders, to include bipolar disorder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is again warranted with respect to the Veteran's claims.

In its February 2013 decision, the Board determined that entitlement to service connection was not warranted for a head injury, memory loss, headaches, an acquired psychiatric disorder to include bipolar disorder and seizures as the May 1982 motor vehicle accident in which the Veteran's injuries were sustained, was due to the Veteran's willful misconduct.  

In its decision, the Board noted that in an April 2010 correspondence, the RO had contacted the Leesville, Louisiana Police Department in an effort to obtain the Veteran's police report concerning the motor vehicle accident of May 15, 1982.  However, in an April 2010 letter, the Leesville Police Department informed VA that they were unable to locate records for the Veteran.
 
The June 2014 Memorandum decision however determined that VA's duty to assist was not satisfied and that additional development was necessary to attempt to obtain the police report from the motor vehicle accident from the Leesville, Louisiana Police Department.  The Memorandum decision noted that based on the instructions provided by the RO in its April 2010 correspondence, the Leesville Police Department might have erroneously searched only for the Veteran's name and not for the date of the accident or any other potential search terms when attempting to obtain the accident report.  This was significant as there is some question as to whether the Veteran was the driver or the passenger at the time of the accident.  

As a result and in accordance with the June 2014 Memorandum instructions, additional development is needed in order to again attempt to locate a police report from the motor vehicle accident in question without solely relying on the Veteran's name.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Leesville, Louisiana Police Department in an attempt to obtain any accident reports related to any motor vehicle accidents on May 15, 1982.  When attempting to obtain these accident reports, the Leesville Police Department should be asked to not rely exclusively on the Veteran's name but rather attempt to find an accident report based on the date of the accident or any other relevant search terms.  

All records and/or responses received should be associated with the claims file.  If no records are available, the claims file must also indicate this fact.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



